Citation Nr: 0602751	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  99-10 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected residuals of an injury to 
the base of the fourth and fifth fingers of the left hand.  

2.  Entitlement to service connection for claimed varicose 
veins.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from February 1946 to 
November 1947.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision 
issued by the RO.  

The Board remanded this case back to the RO in September 2000 
and September 2004.  



FINDINGS OF FACT

1.  The currently demonstrated varicose veins are shown as 
likely as not to have had its clinical onset during the 
veteran's period of active service.  

2  The service-connected disability involving the left fourth 
and fifth fingers is manifested by limited motion with pain 
and fatigue; however, more than favorable ankylosis of these 
fingers is not demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected residuals of 
an injury to the base of the fourth and fifth fingers of the 
left hand have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5223 (2005); 
38 C.F.R. § 4.71a including Diagnostic Code 5223 (2002).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by varicose veins is due disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a September 2004 letter.  By this letter, the 
RO also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed rating decision.  However, that 
decision was issued more than two years prior to the 
enactment of the VCAA.  Moreover, as indicated above, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claims and assist him 
in developing relevant evidence following the Board's 
September 2004 remand.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected residuals of an injury to the 
base of the fourth and fifth fingers of the left hand

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In the appealed September 1998 rating decision, the RO 
granted service connection for residuals of an injury to the 
base of the fourth and fifth fingers of the left hand in view 
of a notation of this injury in his November 1947 separation 
examination report.  A no percent evaluation was assigned as 
of March 1998.  

The RO based the initial no percent evaluation on the 
findings from an April 1998 VA hand, thumb and fingers 
examination, during which the veteran reported that he never 
regained function of his left fourth and fifth fingers.  

Upon examination, the veteran was unable to perform left 
thumb to fifth finger approximation and was unable to pronate 
the left fourth and fifth fingertips to the palm.  His left 
hand grip was decreased.  The examiner diagnosed limited left 
fourth and fifth digits range of motion after an old 
laceration injury to the left hand.  

A VA general medical examination report, from June 1998, 
indicated that the veteran was right handed.  The examiner 
also noted a decreased left hand grip and limited range of 
motion secondary to injury of the fourth and fifth digits.  

In October 2003, the veteran underwent a second examination, 
during which he reported that he could not grasp with his 
left hand.  The examination revealed that he could not grip 
and bend his third and fourth fingers, though he could reach 
the tip of the thumb to the fourth and fifth finger.  

Grasping objects of the rest of the hand was very good, with 
no lack of strength and dexterity.  There was slight 
decreased range of motion of the fourth and fifth fingers, 
with no pain or fatigue.  

The diagnosis was that of a history of trauma to the left 
hand, especially the fourth and fifth fingers, with resultant 
surgical reattachment of the left fourth and fifth digits and 
residuals.  

Based on these examination findings, the RO, in a February 
2004 rating decision, increased the evaluation to 10 percent, 
effective in March 1998.  

Following the Board's September 2004 remand, the veteran 
underwent a VA orthopedic examination in March 2005.  

During this examination, he reported continued pain, mainly 
in the left fourth and fifth fingers.  

The examination revealed that, with the left hand, the 
veteran could go with the fifth to the other three fingers 
and also to the thumb.  There was fairly good active and 
passive motion of the fingers, though with complaints of 
limited pain, fatigue and weakness "which is quite 
possible."  

The examiner further commented that, while the veteran had 
decreased motion and intermittent pain of the fourth and 
fifth fingers of the left hand, it did not appear that he had 
ankylosis of any of the fingers.  

During the pendency of this appeal, the criteria for 
evaluating the veteran's disability have been revised.  As 
the veteran is right-handed, the criteria for a minor joint 
apply.  

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5223 (2002), a 10 percent evaluation was assigned for 
favorable ankylosis of the ring and little fingers, the 
middle and little fingers, or the middle and ring fingers.  

A 20 percent evaluation was assigned in cases of favorable 
ankylosis of the index and little fingers, the index and ring 
fingers, the index and middle fingers, the thumb and little 
finger, the thumb and ring finger, the thumb and middle 
finger, or the thumb and index finger.

Under the revised provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5223 (2005), effective from August 26, 2002, a 10 
percent evaluation contemplates favorable ankylosis of the 
long and ring fingers, the long and little fingers, or the 
ring and little fingers.  

A 20 percent evaluation is assigned in cases of favorable 
ankylosis involving the thumb and any finger, the index and 
long fingers, the index and ring fingers, and the index and 
little fingers.

In this case, there is evidence of significant limitation of 
motion of the fourth (ring) and fifth (little) fingers, with 
no ankylosis shown by the March 2005 VA examination.  

There is also evidence of pain and fatigue with motion, as 
shown by the same examination, and the Board concurs that the 
overall disability picture is analogous to favorable 
ankylosis of the fourth and fifth fingers.  See 38 C.F.R. 
§ 4.20.  

As such, there is no basis for an evaluation in excess of 10 
percent under either version of Diagnostic Code 5223.  

The Board also notes that there is no basis for an increased 
evaluation under either version of Diagnostic Code 5222, as 
those sections involve favorable ankylosis of three digits of 
one hand.  

Overall, the evidence is against the veteran's claim for an 
initial evaluation in excess of 10 percent for service-
connected residuals of an injury to the base of the fourth 
and fifth fingers of the left hand.  Accordingly, this claim 
must be denied.  See 38 C.F.R. § 4.7.  


III.  Entitlement to service connection for varicose veins

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, certain chronic diseases, including 
cardiovascular disorders, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records are limited to a 
November 1947 discharge examination, which revealed no 
cardiovascular abnormalities.  The remaining service medical 
records were apparently destroyed in a 1973 fire in St. 
Louis, Missouri.  The veteran's discharge record (WD Form 53-
58) confirms that he specialized as a military policeman 
during service.  

Following service, the veteran's varicose veins were first 
noted in a November 1997 VA treatment record.  An April 1998 
record indicates that he was wearing hose stockings for his 
varicosities.  

The veteran underwent a VA arteries and veins examination in 
April 1998, during which he reported vein stripping of the 
left lower extremity in service.  The examiner diagnosed 
bilateral extensive below knee varicose veins and left above 
knee varicose veins, status post stripping of the left lower 
extremity in service.  

In October 2003, the veteran underwent a second VA arteries 
and veins examination, during which he reported in-service 
varicose veins stripping in the left lower leg and the 
inguinal region.  

The examiner, who reviewed the claims file, noted that the 
veteran had status post left lower leg venous stripping and 
bilateral varicose veins, left more than right.  

The examiner observed that the varicose veins were especially 
prominent on the left leg "despite the surgery that he had 
while in the service."  The examiner further noted that this 
condition appeared to still be aggravated despite post-
service vein stripping.  

In compliance with the Board's September 2004 remand, the 
veteran underwent a third VA arteries and veins examination 
in March 2005, again with an examiner who reviewed the claims 
file.  

The examiner noted that, during service, the veteran was 
stationed at Governors Island guarding prisoners and reported 
having large veins, especially on the left, at that time.  

The examiner further indicated that "[t]hese varicose veins 
started in 1946 and continued till present, more on the left 
than on the right."  An examination revealed varicose veins, 
with some tied on the left, and "quite present" edema.  

In conclusion, the examiner diagnosed varicose veins, more 
prominent on the left than on the right, extending from the 
inguinal region down to the ankles on both sides.  

The examiner determined that the "likely etiology" of these 
veins was the veteran's work as a guard at Governors Island 
during service, as he probably carried heavy equipment while 
guarding.  

As noted, the limited service medical records contained in 
the claims file do not indicate treatment for varicose veins, 
and the veteran is not shown to have been seen for this 
disorder for many years after service.  

That notwithstanding, the claims file now includes three VA 
examinations reports attributing the veteran's varicose veins 
to service.  

The March 2005 VA examination is particularly significant, as 
the examiner attributed this to the veteran's wearing heavy 
equipment while working as a guard in service.  

Given the opinions of the VA examiners, the evidence appears 
to be in relative equipoise in this case.  Moreover, the 
Board is mindful that the majority of the veteran's service 
medical records appear to have been destroyed by fire.  
Accordingly, by extending the benefit of the doubt to the 
veteran, service connection is warranted for varicose veins, 
and this claim is granted in full.  



ORDER

An initial evaluation in excess of 10 percent for the 
service-connected residuals of an injury to the base of the 
fourth and fifth fingers of the left hand is denied.  

Service connection for varicose veins is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


